Citation Nr: 1623321	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for residuals of fracture of the coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for back disability and residuals of fracture of the coccyx.

In May 2011, and again in October 2014, the Board remanded the claim to the RO for procedural actions. 

In November 2015, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). His claims file contains a transcript of that hearing.

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran reports that during service he fell and landed on his coccyx and low back, and sustained injuries of both of those areas. He contends that those injuries produced disabilities that have continued through the present.

The Veteran's service medical records do not contain reports of incidents such as he has described, but do show treatment for a low back injury. The claims file contains records of private medical treatment in 1981. Those records include x-ray evidence of old compression fractures of the lumbar spine. At the 2014 Board hearing, the Veteran reported that post-service medical examinations performed earlier than 1981 showed evidence of old back injury. Specifically, he stated that, in about 1967, a medical examination for employment showed serious back problems. He indicated that he tried to obtain a record of that examination but was unsuccessful. He suggested that it was futile to get the records. He also reported that, in early 1970s, a physician he knew performed a complete physical examination, and noted that he had considerable back problems. The Veteran indicated that he had copies of the report of that examination, and that he believed that VA had a copy. The claims file does not contain records consistent with the early 1970s report that the Veteran described. The records as he described them are relevant regarding the condition of his back in the years directly following his service. The Board will remand the case for efforts to obtain those records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain copies of post-service private medical examinations that the Veteran discussed at his 2014 Board hearing, as having included notation of the condition of his back. Specifically:

A. Ask the Veteran to submit a copy of the report of a physical examination, possibly in the early 1970s, by a physician he knew. Inform the Veteran that he also may identify the examiner and ask VA to seek a copy of the report.

B. Provide the Veteran an opportunity to identify the location and provider of the employment examination in approximately 1967 (Western Geo Physical). Inform the Veteran that he also may submit a copy of that report, if he can obtain it.

If the Veteran identifies sources for either or both examination reports, request copies of those reports from the sources.

2. Thereafter, review the expanded record and reconsider the remanded claims. If evidence of a back disability is established in the newly obtained records, consider obtaining an opinion on the etiology of the Veteran's back disability.  

3. If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


